Case 3:20-cv-12227-RHC-DRG ECF No. 21, PageID.407 Filed 12/10/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ROBERT DRUMMOND,

       Plaintiff,

v.                                                    Case No. 20-12227

LOFTS AT RIVERTOWN CONDOMINIUM
ASSOCIATION and ALAN PAULSON,

     Defendants.
__________________________________/

     ORDER TERMINATING AS MOOT DEFENDANT LOFTS’ MOTION TO DISMISS

       Plaintiff Robert Drummond brings this action for fraudulent inducement, breach of

bylaws and a master dead, unjust enrichment, and promissory estoppel against

Defendant Lofts at Rivertown Condominium Association (“Lofts”). (ECF No. 2,

PageID.7-12.) Plaintiff brings claims under fraudulent inducement, breach of contract,

unjust enrichment, and promissory estoppel against Defendant Alan Paulson. (Id.)

       On November 11, 2020, Defendant Lofts moved to dismiss Plaintiff’s unjust

enrichment and promissory estoppel claims against Defendant Lofts. (ECF No. 15.) On

December 7, 2020, the court entered a stipulated order dismissing those claims without

prejudice. (ECF No. 19.) This stipulation effectively moots the pending motion to

dismiss. Accordingly,

       IT IS ORDERED that Defendant Lofts’ “Motion to Dismiss” (ECF No. 15) is

TERMINATED as moot.

                                                s/Robert H. Cleland                      /
                                                ROBERT H. CLELAND
                                                UNITED STATES DISTRICT JUDGE
Case 3:20-cv-12227-RHC-DRG ECF No. 21, PageID.408 Filed 12/10/20 Page 2 of 2




Dated: December 10, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 10, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                   /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12227.DRUMMOND.MotiontoDismiss.RMK.docx




                                                     2
